pesan tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c sep ep rat 2uv85005 uniform issue list hekkrakaaihkrerereeekereeeke hakkar hakerereee kkkkmkerarkeekreakeerekrakeeeeweere legend taxpayer a - kekekaerrerererrerenureere hakhhekkerererkeekeakereerek financial advisor b eet er ierrrrter sorry insurance_company c heda dddeinnniidciiiiite titi iii financial_institution d rar hrd rdondenadieoinndneneiicttiek financial_institution d-1 hea aon errnenniiiniiccinnitto kik financial_institution e ghee sees oss ios a ton ia ie account f hearakkkererarereiregeerereeerrereeeeeere khkkkkhi kwh kher ki kaerahkeeeererereree kaakkekrkchekrerereeweeaheee rakkakkkkehereerereeeaekeererreerereee account g-1 hmr aace erekeekereeeeereeraeeee kwhkakkhrikheakereeakeheeeerereeeeeeee account g-2 - dee eee ek kkk keke rarnekkheaaeea hakrereakhereherrereaere ere ereeereeeee -_ ka makkkhkrekaereeekreeeekeekkerekeeeee hha areer eeenkarereeereee ti rk kekhekkkheekkeekkeeeee account h amount amount barker ee arik kek eker letter dated date as supplemented by this is in response to a correspondence dated january february april april may and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to an error committed by financial_institution d or by its clearing house financial_institution d-1 which led to amount being deposited into non-ira account g-1 taxpayer a is the owner of account f an individual_retirement_arrangement ira maintained with insurance_company c as of account f was valued at amount taxpayer a has a business relationship with financial advisor b who until late or early was associated with financial_institution d advisor b is now affiliated with financial_institution e on insurance_company c issued a check for amount to taxpayer a by application dated by which taxpayer a withdrew amount from ira account f sivemenee oo taxpayer a opened ira account g-2 with financial_institution d using an application form provided by financial_institution d-1 financial_institution d’s clearing house taxpayer a then sent a check for amount to financial_institution d-1 taxpayer a’s check was payable to the order of financial_institution d and should have been deposited into account g-2 taxpayer a’s newly- established qualified ira however on sexnteeeee amount was deposited instead into account g-1 anon-ira brokerage account maintained by taxpayer a with financial_institution d where it was applied to the purchase of equities ' when financial advisor b moved from financial_institution d to financial institu- tion e taxpayer a transferred the assets from account g-1 to account h at due to a clerical_error ee ‘by letter dated sine einancial advisor b confirmed taxpayer a's description of the events oe specifically that the funds were deposited in error into a normal cash account and in they should have been deposited into an ira account opened for him at financial_institution d-1 _ subsequent correspondence dated einancial advisor b further stated that taxpayer a intended that the equity purchase that took place with the rollover funds in the non-ira account should have taken place within the ira financial_institution e account h also is a non-ira brokerage account financial_institution e will establish an ira account for taxpayer a if he receives a ruling granting him a waiver of the 60-day rollover requirement taxpayer a discovered the error regarding amount when he received a form 4099-r for amount from insurance_company c to be used in preparation of his incorne taxes however by the time taxpayer a discovered the error the period allowed under sec_408 of the code for completion of a rollover of amount into another eligible_retirement_plan had expired amount remains in a money market fund in account h based on the above facts and representations you request rulings that internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the withdrawal of amount from ira account f and that amount will not be subject_to additional tax under sec_72 of the code the sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt 2uvu8500u53 such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code section t of the code generally provides that unless an exception applies with respect to any taxpayer who receives an amount from a qualified_retirement_plan including an ira prior to attaining age the taxpayer's tax for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due to an error committed by financial advisor b or financial institutions d or d-1 causing amount to be deposited into account g-1 a non-ira account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the withdrawal of amount from ira account f taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code and will not be subject_to the percent additional tax on early distributions under sec_72 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent copies of this letter and related documents have been sent to your authorized representative in accordance with a power_of_attorney on file in this office to inquire about this ruling please address all correspondence to se t ep ra t1 if you wish sincerely caller watkins carlton a watkins manager employee_plans technical group
